     Case 4:19-cr-00690-JAS-LCK Document 78 Filed 10/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-19-00690-001-TUC-JAS (LCK)
10                Plaintiff,                         ORDER
11   v.
12   Alexander True Norman,
13                Defendant.
14
15         IT IS ORDERED that the government shall file a substantive response to
16   Document 53 Notice of Third-Party Claim for Seized Property by November 13, 2020.
17   Third-Party Claimant is due within 7 days of the response.
18         Dated this 29th day of October, 2020.
19
20
21
22
23
24
25
26
27
28
